Case 8:19-cv-00635-GLS Document 1 Filed 02/27/19 Page 1 of 6

UNITED STATES ])ISTRICT COURT
FOR THE DISTRICT ()F MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND TRUSTEES OF THE
INTERNATIONAL TRAINING FUND

8000 Corporate Drive

Landover, MD 20785

Plaintiffs,

vs. CiviI Action No.:
FIELDS FIRE PROTECTION INC.
1308 Chester Pike

Sharon Hill, PA 19079

Serve: William Fields, President
1308 Chester Pike
Sharon Hill, PA 19079

\-/\_/\_/\_/\-/\/\_J\-’\_/W\./V\_/\_/WW\./\_/\_/\_fv\_/V

Defendant.
COMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

.Iurisdiction
l. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement lncome Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § lSS(a). This is an action
for breach of a Collective Bargaining Agreement between an employer and a labor organization
representing employees in an industry affecting commerce and an action to collect contributions

due to employee benefit plans under the terms of the Collective Bargaining Agreement.

Case 8:19-cv-00635-GLS Document 1 Filed 02/27/19 Page 2 of 6

w

2. Plaintiffs National Automatic Sprinkler lndustry Welfare Fund, National
Automatic Sprinkler lndustry Pension Fund, Sprinkler Industry Supplemental Pension Fund and
the International Training Fund (hereinafter “NASI Funds") are multiemployer employee benefit
plans as that tenn is defined in Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3). Plaintiff
Funds are established and maintained according to the provisions of the Restated Agreements and
Declarations of Trust establishing the NASI Funds (hereinafter “Trust Agreements”) and the
Collective Bargaining Agreernent between Sprinkler Fitters Local Union NO. 692 (hereinafter
referred to as “the union”) and the Defendant The NASI Funds are administered at 8000 Corporate
Drive, LandoverJ l\/laryland 20785.

3. Defendant Fields Fire Protection lnc. is a corporation existing under the laws of the
State of Pennsylvania With offices located in Pennsylvania. Defendant transacts business in the
State of Pennsylvania as a contractor or subcontractor in the sprinkler industry and all times herein
Was an "employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the
Labor-Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9),
(l l), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the
Muiti-Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

COUNT I

4. Defendant entered into a Collective Bargaining Agreement With the union
establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters
employed by the Defendant

5. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Funds certain sums of money for each hour Worked by employees of Defendant covered by

the Collective Bargaining Agreement.

Case 8:19-cv-OO635-GLS Document 1 Filed 02/27/19 Page 3 of 6

6. Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of September 2018 through the present.

7. Defendant is bound to the Trust Agreements and the Guidelines for Participation in
the NASI Funds (hereinafter “Guidelines”).

8. Defendant has failed to make contributions due to Plaintiff Funds for the months of
December 2018 and January 2019. ln addition, Defendant has failed to submit report forms for
these months Pursuant to the terms of the Collective Bargaining Agreement, Defendant is
obligated to submit report forms and pay contributions owed to Plaintiff Funds.

9. Pursuant to Article VI, Section 6 of the Restated Agreements and Declarations of
Trust establishing the NASI Funds, When an employer is two or more months delinquent in making
the contributions required on behalf of his employees and has not submitted the required documents
showing the employees who worked for him and hours worked, the Funds are authorized to project
the delinquency amount using the following formula:

...The Trustees may project as the amount of the delinquency the greater of
(a) the average of the monthly payments or reports submitted by the
Employer for the last three (3) months for which payments or reports were
submitted, or (b) the average of the monthly payments or reports submitted
by the Employer for the last twelve (12) months for which payments or
reports Were subrnitted. ..

10. Using report forms submitted for the last three (3) months for which reports were

submitted, the projected delinquency for the months of December 2018 and January 2019 is

$70,506.97 calculated as follows:

Month Hours

September 2018 1,304.00
October 2018 1,500.00
NOvember 2018 1,304.00
Monthly Average: 1,369.33

Case 8:19-cv-OO635-GLS Document 1 Filed 02/27/19 Page 4 of 6

Rates in Effect 018 2019
Welfare 39.47 $9.82
Pension $6.40 $6.60
SIS $9.50 $9.50
ITF $0.10 $0.10
11. Defendant's contributions owed on behalf of its sprinkler iitter employees for the

month of December 2018 and January 2019 are late.

12. The Trust Agreements and the Guidelines provide that an employer who fails to pay
the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay
liquidated damages as follows:

(1) lf payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed.

(2) An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.

13. Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount
of $12,319.89 in liquidated damages assessed on the late contributions for the months of December
2018 and January 2019, plus interest at the rate provided in 29 U.S.C. Section 1132(g) from the
date of delinquency to the date of payment

WHEREFORE, in Count lJ Plaintiff Funds pray judgment as follows:

A. ln the amount of $70,506.97 for contributions due for work performed in December

2018 and January 2019, plus costs, interest, and reasonable attorneys fees, pursuant to 29 U.S.C.

§ 1132(g).

Case 8:19-cv-OO635-GLS Document 1 Filed 02/27/19 Page 5 of 6

B. ln the amount of $12,319.89 for liquidated damages assessed on the late
contributions for the months of December 2018 and January 2019, plus costs, interest, and
reasonable attorneys1 fees, pursuant to 29 U.S.C. § 1132(g).

C. For all contributions and liquidated damages which become due subsequent to the
filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys' fees,

pursuant to 29 U.S.C. § 1132(g).
D. F or such further relief as the Court may deem appropriate
Respectfully submitted,

O'DONOGHUE & O'DON()GHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 - telephone

(202) 362-2640 - facsimile
ggilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682

Attorneys for Plaintiffs

32225?_1

Case 8:19-cv-OO635-GLS Document 1 Filed 02/27/19 Page 6 of 6

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1132(h) this 27th day of Februaiy, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1 111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

32226?*1

